Case 2:85-cv-04544-DMG-AGR Document 1051 Filed 12/07/20 Page 1 of 2 Page ID
                                #:42314



                  UNITED STATES COURT OF APPEALS                   FILED
                         FOR THE NINTH CIRCUIT                      DEC 7 2020
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS
JENNY LISETTE FLORES,                     No.   17-56297

              Plaintiff-Appellee,         D.C. No.
                                          2:85-cv-04544-DMG-AGR
  v.                                      Central District of California,
                                          Los Angeles
WILLIAM P. BARR, Attorney General;
ELAINE C. DUKE, Acting Secretary of       ORDER
Homeland Security; U.S. DEPARTMENT
OF HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; U.S. CUSTOMS AND
BORDER PROTECTION,

              Defendants-Appellants.


JENNY LISETTE FLORES, et al.,             No.   19-56326

              Plaintiff-Appellee,         D.C. No.
                                          2:85-cv-04544-DMG-AGR
  v.

WILLIAM P. BARR, Attorney General;
CHAD F. WOLF; U.S. DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; U.S. CUSTOMS AND
BORDER PROTECTION,

              Defendants-Appellants.


JENNY LISETTE FLORES,                     No.   20-55658
                                                20-55753
Case 2:85-cv-04544-DMG-AGR Document 1051 Filed 12/07/20 Page 2 of 2 Page ID
                                #:42315



                Plaintiff-Appellee,                 20-55888

  v.                                          D.C. No.
                                              2:85-cv-04544-DMG-AGR
WILLIAM P. BARR, Attorney General;
CHAD F. WOLF; U.S. DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; U.S. CUSTOMS AND
BORDER PROTECTION,

                Defendants-Appellants.

Before: W. FLETCHER, BERZON and M. SMITH, Circuit Judges.

       Pursuant to G.O. 3.2(h), Judge M. Smith has been drawn to replace Judge

Tashima, who is recused. The reconstituted panel will now consist of W.

FLETCHER, BERZON and M. SMITH, Circuit Judges.




                                         2
